DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment filed 01/06/2021 is acknowledged.
Claims 1-20 are pending. 
Claims 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2019.
Claims 1-17 and 20 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
	Claim 1 has been amended to clarify the expansile hydrogel having a solid mass and ionizable functional groups formed from a solution including a monomer and a macromer.  
	Martinez teaches the hydrogel filament bound to the proximal and distal ends of the device. Martinez does not teach the elongated hydrogel having a solid mass in combination with the other features recited in claim 1. The presently claimed invention requires the hydrogel having a solid mass which excludes the inner element required by Martinez. The prior art of record does not .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claim(s) 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 8377091 in view of Martinez, US 20040098028 and Sepetka, US 20060116713 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘091 patent teach a device for occlusion of a lumen in an animal comprising: a narrow, elongated, flexible expansile element comprising a hydrogel configured to expand upon contact with an aqueous liquid at a physiological pH, wherein the hydrogel comprises a reaction product of: a monomer having a pH sensitive ionizable functional group and an ethylenically unsaturated moiety; a polyether macromer selected from poly(ethylene glycol) di-acrylamide, poly(ethylene glycol) di -acrylate, poly(ethylene glycol) dimethacrylate, poly(ethylene glycol) dimethacrylamide, derivatives thereof, or combinations thereof; and a polymerization initiator; and wherein a cylindrical sample of the hydrogel having a diameter of about 0.02 inches and a length of about 1 inch has an unexpanded bending resistance of about 0.1 mg to about 50 mg; and a flexible carrier member, composed of a non-hydrogel material, configured to assist the delivery of the expansile element through a body lumen for occlusion of the lumen by expansion of the expansile element.
The expansile material hydrogel appears to be solid.

Regarding the limitation of the carrier member includes a proximal end, a distal tip, and a lumen configured to coaxially house the hydrogel within the lumen; and wherein the expansile hydrogel is attached to the distal tip and at the proximal end of the carrier member:
Martinez teaches the outer element (13, Fig. 2) corresponding to the claimed carrier member comprising a proximal (14) and distal (15) end securely bind the intermediate element (hydrogel (10), Fig. 2) to the inner element at the distal and proximal ends. As seen in Martinez, e.g., Fig. 2, the outer element defines a lumen within which the hydrogel is positioned. Further, the hydrogel is attached to the distal tip and the proximal end of the outer element (carrier member). 

Regarding the limitation of wherein the carrier member is a non-coil carrier member including one or more slots, holes, other fenestrations, or a combination thereof:
The ‘091 patent claims refer to a device comprising a flexible carrier member including at least one gap configured to allow the expansile element to expand through the at least one gap (claim 18), but does not expressly teach a non-coil carrier member. 
Martinez, Figs., shows embodiments wherein the outer element (carrier member) is a coil. However, Martinez suggests alternative embodiments, e.g., flexible, elongate, substantially tubular member which includes at least one opening or gap to allow exposure and or protrusion of the intermediate hydrogel element. Named alternative configurations include braids, slotted tubes, or spiral cut tubes (Martinez, e.g., 0035). Outer elements comprising a plurality of discrete openings 
It would have been prima facie obvious at the time the presently claimed invention was made to modify a device as claimed in the ‘091 patent by employing a non-coil carrier member as suggested in Martinez with a reasonable expectation of success. Martinez provides an express teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Martinez clearly teaches braids or tube configurations comprising a plurality of openings corresponding to the claimed slots, holes, other fenestrations, or combination thereof are functionally equivalent to the coil embodiment, for the express purpose of allowing the expansile element to expand through the openings.
The reference patent claims in combination with the teachings of Martinez teach wherein the hydrogel is bound to the proximal end and distal tip of the device, but do not expressly teach wherein the hydrogel is tied at the proximal end of the carrier member. 
The teachings of Sepetka enumerated above cure this defect. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the presently claimed invention was made, to use the known technique of knotting to secure the hydrogel as understood from the teachings of Sepetka to bind the hydrogel in the device known from the combined teachings of the reference patent claims and Martinez to the carrier member with a reasonable expectation of success. Since Martinez teaches devices wherein the hydrogel is bound to the proximal end of the carrier member for securing the hydrogel to the device, and since knotting the hydrogel to additional components was a technique known in the art for securing hydrogel components within embolic devices, the skilled artisan would have been motivated to 
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-35 of US 9451963 in view of Martinez, US 20040098028 and Sepetka, US 20060116713 A1.
The claims of the ‘963 patent are directed to [a]n implant delivery device comprising:
an occlusion device consisting essentially of:
an elongated expansile element composed substantially of expansile material comprising a poly(ethylene glycol) macromer; and
a microcoil comprising a plurality of loops forming a helical shape, wherein the loops are spaced by gaps, wherein at least one gap has a distance of about 0.00025 inches to about 0.2 inches helically disposed around said expansile element, wherein the at least one gap is dimensioned to allow the elongated expansile element to expand through the at least one gap and wherein the occlusion device has a bending resistance of about 0.1 mg to 25 mg, e.g., claim 1.
The expansile material appears to be solid.
Although a narrower range, the bending resistance recited in the ‘963 patent is entirely within the range recited in the present claims.
The claims of the ‘963 patent do not expressly teach the expansile material including ionizable functional groups and a monomer. 

It would have been prima facie obvious at the time the invention was made to modify an expansile element as understood from the claims of the ‘963 patent by incorporating ionizable groups with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the control over the rate of expansion of the hydrogel, thereby facilitating implantation. The skilled artisan would have had a reasonable expectation of success because both references are directed to devices comprising expansile hydrogels for implantation.
Regarding the limitation of the carrier member includes a proximal end, a distal tip, and a lumen configured to coaxially house the hydrogel within the lumen; and wherein the expansile hydrogel is attached to the distal tip and at the proximal end of the carrier member:
Martinez teaches the outer element (13, Fig. 2) corresponding to the claimed carrier member comprising a proximal (14) and distal (15) end securely bind the intermediate element (hydrogel (10), Fig. 2) to the inner element at the distal and proximal ends. As seen in Martinez, e.g., Fig. 2, the outer element defines a lumen within which the hydrogel is positioned. Further, the hydrogel is attached to the distal tip and the proximal end of the outer element (carrier member). 

Regarding the limitation of wherein the carrier member is a non-coil carrier member including one or more slots, holes, other fenestrations, or a combination thereof:
Martinez, Figs., shows embodiments wherein the outer element (carrier member) is a coil. However, Martinez suggests alternative embodiments, e.g., flexible, elongate, substantially tubular member which includes at least one opening or gap to allow exposure and or protrusion of the 
It would have been prima facie obvious at the time the presently claimed invention was made to modify a device as claimed in the ‘963 patent by employing a non-coil carrier member as suggested in Martinez with a reasonable expectation of success. Martinez provides an express teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Martinez clearly teaches braids or tube configurations comprising a plurality of openings corresponding to the claimed slots, holes, other fenestrations, or combination thereof are functionally equivalent to the coil embodiment, for the express purpose of allowing the expansile element to expand through the openings.
The reference patent claims in combination with the teachings of Martinez teach wherein the hydrogel is bound to the proximal end and distal tip of the device, but do not expressly teach wherein the hydrogel is tied at the proximal end of the carrier member. 
The teachings of Sepetka enumerated above cure this defect. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the presently claimed invention was made, to use the known technique of knotting to secure the hydrogel as understood from the teachings of Sepetka to bind the hydrogel in the device known from the combined teachings of the reference patent claims and Martinez to the carrier member with a reasonable expectation of success. Since Martinez teaches devices wherein the hydrogel is bound to the proximal end of the carrier member for securing the hydrogel to the device, and since 
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1 and 3-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 9877731 in view of Martinez, US 20040098028 and Sepetka, US 20060116713 A1.
The claims of the ‘731 patent are directed to occlusion device consisting essentially of: an elongated, solid expansile element, that is flexible in an untreated state, consisting essentially of a poly(ethylene glycol) macromer and a pH sensitive monomer; and a carrier element comprising a plurality of loops forming a helical shape disposed around the expansile element wherein the elongated, solid, flexible expansile element is secured to the carrier element in a stretched configuration that is between about 125% and about 600% of its initial length. Sodium acrylate is claimed (claim 3). Polyethylene glycol diacrylate with a molecular weight ranging from 400 to 35000 is claimed (claim 10). 
The expansile element is solid (claim 1). 
The claims of the ‘731 patent do not include wherein the ionizable groups are basic, e.g., amine. The claims of the ‘731 patent do not teach further limitations found in claims 14-17.
Martinez cures these deficiencies.

It would have been prima facie obvious at the time the presently claimed invention was made to modify a device as understood from the claims of the ‘731 patent according to the teachings of Martinez with a reasonable expectation of success. The skilled artisan would have been motivated to include methylenebisacrylamide as a crosslinker. The skilled artisan would have been motivated to include basic ionizable groups with a reasonable expectation of success. These modifications may be viewed as the substitution or combination of two known means for controlling rate of expansion in the hydrogel. The skilled artisan would have had a reasonable expectation of success because both references teach devices comprising expansile hydrogels for implantation.  
Regarding the limitation of the carrier member includes a proximal end, a distal tip, and a lumen configured to coaxially house the hydrogel within the lumen; and wherein the expansile hydrogel is attached to the distal tip and at the proximal end of the carrier member:
Martinez teaches the outer element (13, Fig. 2) corresponding to the claimed carrier member comprising a proximal (14) and distal (15) end securely bind the intermediate element (hydrogel (10), Fig. 2) to the inner element at the distal and proximal ends. As seen in Martinez, e.g., Fig. 2, the outer element defines a lumen within which the hydrogel is positioned. Further, the hydrogel is attached to the distal tip and the proximal end of the outer element (carrier member). 


The ‘731 patent claims refer to a device comprising a carrier member including at least one gap configured to allow the expansile element to expand through the at least one gap (claims 1-8), but does not expressly teach a non-coil carrier member. 
Martinez, Figs., shows embodiments wherein the outer element (carrier member) is a coil. However, Martinez suggests alternative embodiments, e.g., flexible, elongate, substantially tubular member which includes at least one opening or gap to allow exposure and or protrusion of the intermediate hydrogel element. Named alternative configurations include braids, slotted tubes, or spiral cut tubes (Martinez, e.g., 0035). Outer elements comprising a plurality of discrete openings or gaps that are functionally equivalent the helical openings found in the coil embodiment are clearly suggested (Martinez, e.g., 0038).
It would have been prima facie obvious at the time the presently claimed invention was made to modify a device as claimed in the ‘731 patent by employing a non-coil carrier member as suggested in Martinez with a reasonable expectation of success. Martinez provides an express teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Martinez clearly teaches braids or tube configurations comprising a plurality of openings corresponding to the claimed slots, holes, other fenestrations, or combination thereof are functionally equivalent to the coil embodiment, for the express purpose of allowing the expansile element to expand through the openings.

The teachings of Sepetka enumerated above cure this defect. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the presently claimed invention was made, to use the known technique of knotting to secure the hydrogel as understood from the teachings of Sepetka to bind the hydrogel in the device known from the combined teachings of the reference patent claims and Martinez to the carrier member with a reasonable expectation of success. Since Martinez teaches devices wherein the hydrogel is bound to the proximal end of the carrier member for securing the hydrogel to the device, and since knotting the hydrogel to additional components was a technique known in the art for securing hydrogel components within embolic devices, the skilled artisan would have been motivated to use the known technique of knotting the hydrogel as a means to bind the hydrogel to the carrier member with a reasonable expectation of successfully achieving the objective desired in Martinez.   
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1 and 3-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of US 9724103 in view of Martinez, US 20040098028 and Sepetka, US 20060116713 A1.
The claims of the ‘103 patent teach device for occlusion of a lumen comprising: an elongated hydrogel configured to expand upon contact with an aqueous liquid at a physiological pH to form an expanded hydrogel, wherein the hydrogel comprises a reaction product of: a 
The hydrogel appears to be solid.
Regarding the limitation of the carrier member includes a proximal end, a distal tip, and a lumen configured to coaxially house the hydrogel within the lumen; and wherein the expansile hydrogel is attached to the distal tip and at the proximal end of the carrier member:
Martinez teaches the outer element (13, Fig. 2) corresponding to the claimed carrier member comprising a proximal (14) and distal (15) end securely bind the intermediate element (hydrogel (10), Fig. 2) to the inner element at the distal and proximal ends. As seen in Martinez, e.g., Fig. 2, the outer element defines a lumen within which the hydrogel is positioned. Further, the hydrogel is attached to the distal tip and the proximal end of the outer element (carrier member). 

Regarding the limitation of wherein the carrier member is a non-coil carrier member including one or more slots, holes, other fenestrations, or a combination thereof:
The ‘103 patent claims refer to a device comprising a carrier member including at least one gap configured to allow the expansile element to expand through the at least one gap (claims 1-21), but does not expressly teach a non-coil carrier member. 

It would have been prima facie obvious at the time the presently claimed invention was made to modify a device as claimed in the ‘103 patent by employing a non-coil carrier member as suggested in Martinez with a reasonable expectation of success. Martinez provides an express teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Martinez clearly teaches braids or tube configurations comprising a plurality of openings corresponding to the claimed slots, holes, other fenestrations, or combination thereof are functionally equivalent to the coil embodiment, for the express purpose of allowing the expansile element to expand through the openings.
The reference patent claims in combination with the teachings of Martinez teach wherein the hydrogel is bound to the proximal end and distal tip of the device, but do not expressly teach wherein the hydrogel is tied at the proximal end of the carrier member. 
The teachings of Sepetka enumerated above cure this defect. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the presently claimed invention was made, to use the known technique of knotting to secure the hydrogel as understood from the teachings of Sepetka to bind the hydrogel in the device known 
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1 and 3-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of US 10226258 in view of Martinez, US 20040098028 and Sepetka, US 20060116713 A1.
The claims of the ‘258 patent are directed to an occlusion device comprising: an elongated hydrogel having a solid mass and a substantially continuous length, and a flexible carrier member situated around the elongated hydrogel, wherein the elongated hydrogel includes a polyether macromer, and wherein the elongated hydrogel is configured to expand upon contact with an aqueous liquid (claim 1). The macromer may be polyethylene glycol diacrylate (claim 2). The monomer and expansile element contain ionizable groups, e.g., basic or acidic groups (claims 7-13). The hydrogel may be free of acrylamide (claim 14). The hydrogel may include methylenebisacrylamide (claim 15). The hydrogel may include ammonium persulfate and TMEDA (claim 18). The hydrogel may be non-resorbable (claim 19). 

Martinez teaches the outer element (13, Fig. 2) corresponding to the claimed carrier member comprising a proximal (14) and distal (15) end securely bind the intermediate element (hydrogel (10), Fig. 2) to the inner element at the distal and proximal ends. As seen in Martinez, e.g., Fig. 2, the outer element defines a lumen within which the hydrogel is positioned. Further, the hydrogel is attached to the distal tip and the proximal end of the outer element (carrier member). 

Regarding the limitation of wherein the carrier member is a non-coil carrier member including one or more slots, holes, other fenestrations, or a combination thereof:
The ‘258 patent claims refer to a device comprising a carrier member including at least one gap configured to allow the expansile element to expand through the at least one gap (claim 5), but does not expressly teach a non-coil carrier member. 
Martinez, Figs., shows embodiments wherein the outer element (carrier member) is a coil. However, Martinez suggests alternative embodiments, e.g., flexible, elongate, substantially tubular member which includes at least one opening or gap to allow exposure and or protrusion of the intermediate hydrogel element. Named alternative configurations include braids, slotted tubes, or spiral cut tubes (Martinez, e.g., 0035). Outer elements comprising a plurality of discrete openings or gaps that are functionally equivalent the helical openings found in the coil embodiment are clearly suggested (Martinez, e.g., 0038).
It would have been prima facie obvious at the time the presently claimed invention was made to modify a device as claimed in the ‘258 patent by employing a non-coil carrier member as 
The reference patent claims in combination with the teachings of Martinez teach wherein the hydrogel is bound to the proximal end and distal tip of the device, but do not expressly teach wherein the hydrogel is tied at the proximal end of the carrier member. 
The teachings of Sepetka enumerated above cure this defect. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the presently claimed invention was made, to use the known technique of knotting to secure the hydrogel as understood from the teachings of Sepetka to bind the hydrogel in the device known from the combined teachings of the reference patent claims and Martinez to the carrier member with a reasonable expectation of success. Since Martinez teaches devices wherein the hydrogel is bound to the proximal end of the carrier member for securing the hydrogel to the device, and since knotting the hydrogel to additional components was a technique known in the art for securing hydrogel components within embolic devices, the skilled artisan would have been motivated to use the known technique of knotting the hydrogel as a means to bind the hydrogel to the carrier member with a reasonable expectation of successfully achieving the objective desired in Martinez.   
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1 and 3-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 21-39 of US 15847745 (issued as US 10499925, claims 1-19) in view of Martinez, US 20040098028 and Sepetka, US 20060116713 A1.
The claims of the ’925 patent are directed to a device comprising an expansile element having a solid mass including polyethylene glycol macromer and pH sensitive monomer with a carrier element disposed around the expansile element (coaxial) and a plurality of loops forming gaps (claim 1), wherein at least one gap is configured to allow the expansile element to expand through the at least one gap (claim 10), and wherein the pH sensitive monomer is ionizable, e.g., sodium acrylate (claim 8).
The claims of the ‘925 patent do not include wherein the ionizable groups are basic, e.g., amine. The claims of the ‘925 patent do not teach further limitations found in claims 14-17. The claims of the ‘925 patent do not expressly teach wherein the carrier member is a non-coil carrier member.
Martinez cures these deficiencies.
Martinez teaches the expansile hydrogel may be non-resorbable or resorbable as desired. Martinez teaches the hydrogel including methylenebisacrylamide. Martinez teaches ammonium persulfate and TMEDA. Martinez teaches basic groups, e.g., amines, are useful for the same reason as acidic groups, i.e., to improve control over the rate of hydration of the hydrogel. 
It would have been prima facie obvious at the time the presently claimed invention was made to modify a device as understood from the claims of the ‘925 patent according to the teachings of Martinez with a reasonable expectation of success. The skilled artisan would have been motivated to include methylenebisacrylamide as a crosslinker. The skilled artisan would have 
Regarding the limitation of the carrier member includes a proximal end, a distal tip, and a lumen configured to coaxially house the hydrogel within the lumen; and wherein the expansile hydrogel is attached to the distal tip and at the proximal end of the carrier member:
Martinez teaches the outer element (13, Fig. 2) corresponding to the claimed carrier member comprising a proximal (14) and distal (15) end securely bind the intermediate element (hydrogel (10), Fig. 2) to the inner element at the distal and proximal ends. As seen in Martinez, e.g., Fig. 2, the outer element defines a lumen within which the hydrogel is positioned. Further, the hydrogel is attached to the distal tip and the proximal end of the outer element (carrier member). 

Regarding the limitation of wherein the carrier member is a non-coil carrier member including one or more slots, holes, other fenestrations, or a combination thereof:
Martinez, Figs., shows embodiments wherein the outer element (carrier member) is a coil. However, Martinez suggests alternative embodiments, e.g., flexible, elongate, substantially tubular member which includes at least one opening or gap to allow exposure and or protrusion of the intermediate hydrogel element. Named alternative configurations include braids, slotted tubes, or spiral cut tubes (Martinez, e.g., 0035). Outer elements comprising a plurality of discrete openings or gaps that are functionally equivalent the helical openings found in the coil embodiment are clearly suggested (Martinez, e.g., 0038).

The reference patent claims in combination with the teachings of Martinez teach wherein the hydrogel is bound to the proximal end and distal tip of the device, but do not expressly teach wherein the hydrogel is tied at the proximal end of the carrier member. 
The teachings of Sepetka enumerated above cure this defect. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the presently claimed invention was made, to use the known technique of knotting to secure the hydrogel as understood from the teachings of Sepetka to bind the hydrogel in the device known from the combined teachings of the reference patent claims and Martinez to the carrier member with a reasonable expectation of success. Since Martinez teaches devices wherein the hydrogel is bound to the proximal end of the carrier member for securing the hydrogel to the device, and since knotting the hydrogel to additional components was a technique known in the art for securing hydrogel components within embolic devices, the skilled artisan would have been motivated to use the known technique of knotting the hydrogel as a means to bind the hydrogel to the carrier member with a reasonable expectation of successfully achieving the objective desired in Martinez.   


Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered.
	Applicant acknowledges the double patenting rejections and indicated they will be addressed upon indication of allowable subject matter in this application. 
 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615     

/SUSAN T TRAN/Primary Examiner, Art Unit 1615